AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Ditech Financial LLC
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:15-cv-00630-APG-NJK
SFR Investments Pool1, LLC, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of SFR Investments Pool 1, LLC and against Jerry Bowser and
         Michelle Bowser as follows: It is hereby declared that the homeowners association’s non-judicial
         foreclosure sale conducted on 11/8/2013 extinguished any interest Jerry Bowser and Michelle Bowser
         had in the property located at 8525 Brody Marsh Avenue in Las Vegas, Nevada.




         2/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
